Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/2/2022 has been received and claims 21, 25-30, 34, and 38-42 are pending.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of limitation of Claim 37, “a bottom surface of the scent chamber has a funnel shape”, which was indicated to contain allowable subject matter. In addition, cancellation of claims 31-33 overcomes the 35 U.S.C. 112(b) rejection. See examiner’s statement of reasons for allowance in paragraph 2 on pp. 2-5 of the Notice of Allowance (NOA) mailed 1/17/2019 in the parent application 15/886,781, now Pat. no. 10,302,263. As discussed in the NOA, none of prior art of record such as Michaels (7824627), Hart (7093949), Ray (20130223043), or Browder (8412029) teaches an electronic candle device that includes a scent chamber including a first channel, a second channel, a third channel, and a fourth channel, wherein the first channel of the scent chamber is positioned to direct the air to exit the scent chamber, wherein the second channel of the scent chamber is positioned to draw a fragrance material in a liquid form into the scent chamber, wherein the third channel of the scent chamber is coupled to the air accelerator to allow the air to enter the scent chamber, and wherein the fourth channel of the scent chamber is configured to direct the fragrance material to reach an external environment of the electronic candle device. Furthermore, neither Michaels (‘627) or Hart (‘949) or Ray (‘043) nor Browder (‘029) teach that a bottom surface of the scent chamber has a funnel shape. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electronic candle device comprised of components in the configuration as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799